internal_revenue_service number release date index number ------------------------------------ ------------------------------------- --------------------- ----------------------------- ------------------------------- - department of the treasury washington dc person to contact --------------------------- id no ------------- telephone number ---------------------- - refer reply to cc fip plr-105815-04 date date ------------------ ------------------------------ --------------------------------------------------------- legend company a ------------------------------------------------------------ company b ------------------------------------------------------------ operating partnership ------------------------------- state law firm year date date date x dear ------------------ requesting an extension of time under sec_301_9100-1 of the procedure and -------------------------------------- ----------------------- -------------------- ------------------ ------- ---- this responds to your letter submitted on behalf of company a and company b company a a state corporation has elected to be taxed as a real_estate administration regulations to make an election under sec_856 of the internal_revenue_code to treat company b as a taxable_reit_subsidiary of company a facts investment_trust reit through operating partnership company a owns various properties either in their entirety or through joint ventures in date company a formed company b as a vehicle to invest with an unrelated joint_venture partner in property located in state company b also a state corporation is owned indirectly by company a through operating partnership operating partnership owns a x percent interest in company b and the remaining interest is owned by an unrelated third party company a intended for company b to qualify as a taxable_reit_subsidiary and for a taxable reit election to be filed effective date an officer and general counsel for company a represents that when company b was formed he had stated that company b would need to comply with the applicable_requirements for being a taxable_reit_subsidiary the officer and general counsel further represents that he intended for company b to be a taxable_reit_subsidiary law firm has provided legal services to company a since year while planning the formation of company b law firm advised that company a and company b would need to make a taxable_reit_subsidiary election however no one at law firm assumed responsibility for insuring that the election had been signed and filed respect to company a and company b after company a discovered the failure_to_file the form_8875 and prior to discovery by the internal_revenue_service company a and company b submitted a request for an extension of time to file a form_8875 to elect to treat company b as a taxable_reit_subsidiary of company a law and analysis included a change for tax years beginning after date to the reit provisions of sec_856 this change allows a reit to form a taxable_reit_subsidiary that can perform activities that otherwise would result in impermissible income the election under sec_856 is made on form_8875 taxable_reit_subsidiary election officers of both the reit and the taxable_reit_subsidiary must jointly sign the form which is filed with the irs service_center in ogden ut jointly elect to treat the corporation as a taxable_reit_subsidiary to be eligible for treatment as a taxable_reit_subsidiary sec_856 provides that the reit must the ticket to work and work incentives improvement act of p l sec_856 provides that a reit and a corporation other than a reit may in date company a discovered that a form_8875 had not been filed with in announcement 2001_1_cb_716 the service announced the sec_301_9100-1 provides that the commissioner has discretion to grant a directly or indirectly own stock in the corporation and the reit and the corporation must jointly elect such treatment the election is irrevocable once made unless both the reit and the subsidiary consent to its revocation in addition sec_856 specifically provides that the election and any revocation thereof may be made without the consent of the secretary availability of a new form_8875 taxable_reit_subsidiary election according to the announcement this form is to be used for tax years beginning after for eligible entities to elect treatment as a taxable_reit_subsidiary the instructions to form_8875 provide that the subsidiary and the reit can make the election at any time during the tax_year the effective date of the election however depends on when the form_8875 is filed the instructions further provide that the effective date on the form cannot be more than months and days prior to the date of filing the election or months after the date of filing the election if no date is specified on the form the election is effective on the date the form is filed with the service reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i will use to determine whether under the particular facts and circumstance of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money conclusion based on the information submitted and representations made we conclude that company a and company b have satisfied the requirements for granting a reasonable sec_301_9100-3 through c i set forth rules that the service generally no opinion is expressed regarding whether the tax_liability of company a and this ruling is directed only to the taxpayers who requested it sec_6110 extension of time to elect under sec_856 to treat company b as a taxable_reit_subsidiary of company a as of date therefore company a and company b are granted a period of time not to exceed days from the date of this letter to submit the form_8875 this ruling is limited to the timeliness of the filing of the form_8875 this ruling’s application is limited to the facts representations code sections and regulations cited herein no opinion is expressed with regard to whether company a qualifies as a reit under subchapter_m of the code company b is not lower in the aggregate for all years to which the election applies than such tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the director’s office will determine the tax_liability for the years involved if the director’s office determines that the tax_liability is lower that office will determine the federal_income_tax effect provides that it may not be used or cited as precedent enclosures cc ____________________________ elizabeth a handler chief branch office of associate chief_counsel financial institutions products copy of this letter copy for sec_6110 purposes sincerely
